DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, & 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bower et al. (US 20160336488).
Regarding claim 1, Bower discloses that a transfer-print component structure, comprising:
a component 60 having a component first side and an opposing component second side;
a single electrode 9 disposed on the component 60 first side, wherein the single electrode 9 is the only electrode disposed on the component first side (Fig. 19); and 
one or more stabilizing connection posts 13 disposed on the component first side and extending away from the component such that the one or more stabilizing connection posts protrude from the component first side, wherein each of the one or more stabilizing connection posts is electrically conductive and is electrically connected in common to the single electrode (para. 0104, electrically conductive protrusion 0 0 electrical contact between - -).
Reclaim 2, Bower discloses that the one or more stabilizing connection posts comprise at least three distal portions disposed at three spatially separated locations that are not in a common line (Fig. 12). 
Reclaim 3, Bower discloses that (i) one stabilizing connection post of the one or more stabilizing connection posts comprises three of the three spatially separated locations, (ii) one stabilizing connection post of the one or more stabilizing connection posts comprises two of the three spatially separated locations, or (iii) three stabilizing connection posts of the one or more stabilizing connection posts each comprises one of the three spatially separated locations (Fig. 12 or Fig. 19).
Reclaim 4, Bower discloses that one or more distal portions of the three distal portions is closer to an edge of the component first side than to a center of the component first side (Fig. 12 or 19).
Reclaim 6, Bower discloses that the one or more stabilizing connection posts comprise a stabilizing connection post having a sharp distal end area smaller than a proximal end area of the stabilizing connection post (Fig. 12 or 19).
Reclaim 9, Bower discloses that the one or more stabilizing connection posts comprise two or more stabilizing connection posts having distal ends that terminate in a common plane (Fig. 12 or 19).
Reclaim 10, Bower discloses that (i) each distal end of the distal ends that terminate in a common plane are substantially a point (ii), each distal end of the distal ends that terminate in a common plane is substantially a plane, or (iii) at least one distal end of the distal ends that terminate in a common plane is substantially a point and at least one distal end of the distal ends that terminate in a common plane is substantially a plane (Fig. 12 or 19).
Reclaim 11, Bower discloses that the component comprises a vertical LED or the transfer-print component structure is a vertical LED (Micro LEDs).
Reclaim 12, Bower discloses that the single electrode substantially covers the component first side (Fig. 12 or 19).
Reclaim 13, Bower discloses that at least a portion of a tether physically connected to the component (Fig. 12 or 19).
Reclaim 14, Bower discloses that every stabilizing connection post extending from the first side of the component is commonly electrically connected to the single electrode (Fig. 12 or 19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bower et al (US 20160336488) in view of Wang et al. (US 20180219123).
Reclaim 5, Bower fails to specify that the one or more stabilizing connection posts comprise a stabilizing connection post that is a linear rail, a curved rail, or a ring.
However, Wang suggests different shape of post including a linear rail, curved rail or a ring (Fig. 4a-4d).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Bower with the one or more stabilizing connection posts comprise a stabilizing connection post that is a linear rail, a curved rail, or a ring as taught by Wang in order to improve transferring efficiency of the LED units (para. 0058) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Claim(s) 7-8, 15-16, 45-47, & 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bower et al (US 20160336488) in view of Bower (US 20120313241, hereinafter Bower41).
Reclaim 7, Bower fails to specify that the one or more stabilizing connection posts comprise a stabilizing connection post having a distal end with a distal length and a distal width, and the distal length is substantially the same as the distal width.
However, Bower41 suggests different shape of connection post including a distal end with a distal length and a distal width, and the distal length is substantially the same as the distal width (Fig. 1E).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Bower with a distal end with a distal length and a distal width, and the distal length is substantially the same as the distal width as taught by Bower41 in order to adhesion between connection post and substrate (also, MPEP 2144.04, IV A or B)  and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 8, Bower & Bower41 disclose that the one or more stabilizing connection posts comprise a stabilizing connection post having a flat distal end surface (Fig. 1E, Bower41).
Reclaim 15, Bower & Bower41 disclose that one or more separate stabilizing connection posts protruding from the component first side and electrically disconnected from the single electrode (obvious variation of dummy post or pillar).
Reclaim 16, Bower & Bower41 disclose that that the one or more separate stabilizing connection posts are disposed around a perimeter of the single electrode or the component first side or wherein at least one separate stabilizing connection post of the one or more separate stabilizing connection posts is closer to an edge of the single electrode or the component first side than at least one stabilizing connection post of the one or more stabilizing connection posts electrically connected in common to the single electrode (Bower, Fig. 12 or 19).
Reclaim 45, Bower & Bower41 disclose that a transfer-print component structure, comprising:
a component; 
an electrode disposed on a side of the component; and
stabilizing connection posts extending away and protruding from the side of the component, wherein the stabilizing connection posts comprise a first stabilizing connection post that is a rail and a second stabilizing connection post that is a polygonal solid (Bower in view of Bower41’s polygonal solid shape). 
Reclaim 46, Bower & Bower41 disclose that each of the stabilizing connection posts is electrically conductive and commonly electrically connected to the electrode (Bower, Fig. 12 or 13).
Reclaim 47, Bower & Bower41 disclose that the first stabilizing connection post and the second stabilizing connection post are the only stabilizing connection posts that extend from the side of the component (Bower, Fig. 12 or 13).
Reclaim 49, Bower & Bower41 disclose that a second electrode disposed exclusively on the component second side (Bower, Fig. 12 or 13).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899